Citation Nr: 0123167	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  01-03 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the right and left lower extremities, claimed as a result 
of exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision that 
denied service connection for peripheral neuropathy of the 
right and left lower extremities (peripheral neuropathy).

In July 2001, the appellant testified at a hearing held at 
the New Orleans RO before the undersigned Board Member.  A 
transcript of this hearing is of record.  Although the 
appellant requested, and was granted, a 45-day abeyance 
period for the submission of additional evidence to support 
the claim, to date, no additional evidence has been received.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for peripheral neuropathy as a result of 
his exposure to herbicide agents-specifically, Agent 
Orange-while serving in Vietnam.  Following preliminary 
review of the claims files, the Board finds that additional 
development with respect to the merits of the claim for 
service connection for peripheral neuropathy is warranted.

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 2000); 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  Pertinent regulations (which 
implement the Act but, with the exception of the provision 
governing claims to reopen on the basis of new and material 
evidence, do not create any additional rights) recently were 
promulgated.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  This should include consideration 
of whether any additional notification or development action 
is required under the Act.  VA is required to notify the 
claimant of the evidence necessary to complete the 
application for the benefit sought, as well as of its efforts 
to procure relevant evidence.  Moreover, required development 
action may include requesting information as described in 
38 U.S.C.A. § 5106, as well as the accomplishment of a 
medical examination (or, obtaining a medical opinion) when 
such evidence may aid in substantiating entitlement to the 
benefits sought.  A claim may be decided without providing 
such assistance only when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.  

Pertinent to the issue under consideration, the Board notes 
that a veteran, who, during active military, naval or air 
service, served in the Republic of Vietnam during the Vietnam 
era and has one of the diseases listed at § 3.309(e), shall 
be presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307 (2000).  If a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, the following diseases shall be 
service-connected if the requirements of § 3.307(a)(6) are 
met, even though there is no record of such disease during 
service: chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  The Secretary of 
the Department of Veterans Affairs has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 61 Fed. Reg. 
41442-41449 (August 8, 1996).

Service connection for residuals of exposure to Agent Orange 
also may be established by showing that a disorder resulting 
in disability or death is, in fact, causally linked to such 
exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), 
citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. 
§ 3.303.

In the case at hand, the veteran's period of active duty from 
September 1966 to August 1969 included service in Vietnam.  
Service medical records are negative for complaints or 
findings related to peripheral neuropathy.  Post-service VA 
treatment records, dated June 1996 through April 1998, show 
that the veteran had complaints of numbness, pain, burning, 
and swelling in his legs.  In May 1997, the veteran underwent 
an examination conducted by Nicolet Biomedical Instruments.  
The examination report shows the veteran had complaints of 
numbness and weakness in his legs.  The examiner diagnosed 
the veteran with sensory and motor axonal peripheral 
polyneuropathy.  In addition, in May 1998, the veteran 
underwent a VA motor nerve conduction study.  The examiner 
diagnosed the veteran with axonal peripheral polyneuropathy 
of both lower extremities.

There is currently no evidence that the veteran has been 
diagnosed with acute or subacute peripheral neuropathy for 
which service connection, on a presumptive basis, as due to 
Agent Orange exposure, is available.  However, as indicated 
above, direct service connection is also a means of 
establishing the veteran's claim, and there is currently no 
medical evidence addressing the relationship, if any, between 
any current diagnosis of peripheral neuropathy, and any in-
service injury or disease, to include alleged Agent Orange 
exposure therein.  The United States Court of Appeals for 
Veterans Claims has stated that the Board must make a 
determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Therefore, since the 
veteran has not been afforded a VA examination in conjunction 
with the appeal, the Board deems it necessary for the RO to 
arrange for the veteran to undergo an appropriate VA medical 
examination to obtain such an opinion.

The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the veteran.

Prior to arranging for the veteran to undergo a further 
examination, the RO must obtain and associate with the claims 
files all outstanding pertinent medical records.  In this 
case, the record reflects that the veteran is currently 
receiving medical treatment at the Alexandria, Louisiana VA 
Medical Center (VAMC); all outstanding records from this 
facility should be obtained.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Furthermore, upon review of the claims file, the Board notes 
that the veteran receives Social Security disability 
benefits.  The United States Court of Appeals for Veterans 
Claims (Court) has made it clear that Social Security records 
are relevant to claims for disability compensation and that 
not only the decision of that agency but also the records 
considered in arriving at the decision must be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Although 
Social Security records are usually relevant to increased 
rating and unemployability determinations, the Board is of 
the opinion that they should be obtained in this case because 
of the history and diagnoses that might be contained in the 
medical reports supporting the grant of benefits.

The RO should also obtain outstanding pertinent medical 
records from any other source(s) or facility(ies), VA or 
private, identified by the veteran, as well as undertake any 
other development and/or notification action deemed warranted 
by Act.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from all VA facility(ies) 
at which the appellant may have received 
treatment, to specifically include from 
the VAMC in Alexandria, Louisiana 
(referred to the Board hearing), as well 
as pertinent medical records from any 
other source(s) or facility(ies) 
identified by the appellant.  If any 
requested records are not available, or 
the search for such records otherwise 
yields negative results, that fact should 
be noted in the claims file, and he and 
his representative should be so notified.  
The appellant is also free to submit any 
pertinent medical or other records in his 
possession, and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo examination.   

2.  The RO should contact the SSA in 
order to obtain copies of all medical 
records considered in granting the 
veteran disability benefits.  All records 
obtained should be associated with the 
claims file.

3.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for a VA examination by a 
neurologist to determine the nature and 
etiology of any currently diagnosed 
peripheral neuropathy.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to, and be 
reviewed by, the physician designated to 
examine the appellant.  All necessary 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  

After examination of the veteran, review 
of his pertinent medical history, and 
with consideration of sound medical 
principles, the neurologist should render 
an opinion for the record as to whether 
any currently diagnosed peripheral 
neuropathy is, as least as likely as not, 
the result of injury or disease incurred 
or aggravated during active military 
service, to specifically include alleged 
exposure to Agent Orange therein.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached (to 
include citation to specific evidence of 
record and/or pertinent medical 
authority, as appropriate) should be set 
forth in a typewritten report.

4.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified, as amended, at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 
Supp. 2001)), and the pertinent final 
regulations implementing the Act (to be 
promulgated, as amended at 38 C.F.R. §§ 
3.102 and 3.159), are fully satisfied.

6.  After completing all requested 
development action and any other 
development and/or notification action 
indicated, the RO should readjudicate the 
claim on appeal in light of all pertinent 
evidence and legal authority, to 
specifically include that cited to 
herein.  The RO should apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate.  The RO must provide full 
reasons and bases for its determinations.

7.  If the benefit sought on appeal 
remains denied, the veteran his 
representative should be provided an 
appropriate supplemental statement of the 
case (SSOC)  (containing notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal), and afforded 
the appropriate period of time for 
written or other response thereto before 
the claims file is returned to the RO for 
further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




